ORDER

PER CURIAM.
James Gerding (“Movant”) appeals the judgment denying his Rule 29.15 post-conviction motion after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find that the motion court’s determination that Movant’s claims are refuted by the record is not clearly erroneous. Rule 29.15(k). An extended opinion would be of no prece-dential value. We have, however, provided the parties with a brief memorandum, for their information only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).